Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 27 March 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Monticello March 27. 1792.
          
          I am happy to inform you that a great part of your young trees from Long-island is alive notwithstanding the hardships they underwent during the Winter. The apple, peach, Nectarine and plumb trees, the poplars and balsam of Peru, the filberd and cranberry plants with all the roses except the moss rose are evidently reviving. We are yet in doubt concerning the Venet. Sumach, and allmost despair of the Evergreens. The Sugar maple, it appears, is the most delicate of the whole number, for all of them are totally lost. It gives some consolation however, to know with certainty that this plant is abundant about Calf-pasture, and that the hemlock-spruce-fir is a native of Monto.—Another unproductive year in the orchards of the low country increases the value of the mountains by giving reason to think that their summits in a short time will be the only region of Virginia habitable by fruit trees.—Colo. Lewis shewed me the other day an account of your Tobacco made last year. The exact sum has sliped my memory but I recollect that it lies between 42 and 43000 ₶. exclusive of the shares of the Overseers. The manager has received directions to get it on float for Richmond with all expedition.
          The skill and activity of Clarkson are sufficiently manifested allready to make us hope that your affairs in Albemarle will be better conducted than they have ever been. I know it will give you real pleasure to hear that he has a valuable art of governing the slaves which sets aside the necessity of punishment allmost entirely. Contentment reigns among them, and that order which Goodness itself unaccompanied with firmness and vigor could not maintain.—I am Dear Sir your most affte. friend & hble Servt.,
          
            Thos. Mann Randolph
          
        